Case: 2:20-cv-00459-JLG-KAJ Doc #: 3 Filed: 01/28/20 Page: 1 of 1 PAGEID #: 17

IS 44 (Rey. O9/E9)

I. (a) PLAINTIFFS

Jane Doe

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Fudicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

(b) County of Residence of First Listed Plaintiff Franklin
(EXCEPT IN U8. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

David A. Goldstein, Sara M. Valentine (David A. Goldstein Co., L.P.A.,

511 5. High St, Ste. 200, Columbus, OH 43215, 614-222-1889)

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

Andrew K. Mitchell, City of Columbus, Doe 1-10

Franklin

(IN U.S, PLAINTIFF CASES ONLY}

EN LAND CONDEMNATION CASES, USE FHE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

IL. BASIS OF JURISDICTION {Place an "X" in One Box Only)

 

(For Diversity Cases Only}

TH, CFFIZENSHEP OF PRINCIPAL PARTIES (Place an "X? in One Box for Plaintiff

and One Box for Defendant)

 

 

 

  

 

 

 

 

 

 

 

 

 

 

O 1 US, Government (3 Federal Question PIF DEF PTF DEF
Plameiff (U8. Government Not a Party} Citizen of This State {%*l CG 1 Incorporated ox Principal Place o4 m4
of Business in This State
G2.) US. Government Ol4 Diversity Citizen of Another State O02 O 2 Incorporated avd Principal Place o5 a5
Defendant (indicate Citizenship af Parties in Item III) of Business In Another State
Citizen or Subject of a a3 O 3 Foreign Nation 6 6
Foreign: Country
IV. NATURE OF SUET (iace an “X" in One Box Only) Click here for: Nature of Suit Code Bescriptions.
LE | CONTRACT [oc ce Bac ane en See OUTS io eeeee enna “FORTE ITURI/PENALTY 3 [2 BANKRUPTCY [oes OTHER STATUTES 7
G 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure Gi 422 Appeal 28 USC 158 1 375 False Claims Act
OG 120 Marine 07 310 Airpians (1 365 Personal Injury + of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act CO 315 Airplane Praduct Product Liability OC 690 Other 28 USC 15? 3729(a))
7 140 Negotiable Instrument Liability C) 367 Health Care/ £7 400 State Reapportionment
C} iSG Recovery of Overpayment {0 320 Assault, Libel & Pharmaceutical “PROPERTY RIGHTS 2"}C) 460 Antitrast
& Enforcement of Judgment Slander Persoual Injury CF 826 Copyrights OC 430 Banks and Banking
C) 151 Medicare Act 0 330 Federal Empioyers* Product Liability CF 836 Patent CO) 450 Commerce
C1 152 Recovery of Defaulted Liability OF 368 Asbestos Personal C7 835 Patent - Abbreviated. ©) 460 Deportation
Student Loans 1] 340 Marine Injury Product New Drug Application [07 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Conupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [= ““DABOR Es SOCIAL SECURITY 222210) 480 Consumer Credit
of Veteran’s Benefits CF 350 Motor Vehicle O 370 Other Fraud G 710 Fair Labor Standards C1] 861 HIA (1395ff) (15 USC E681 or 1692)
GC 160 Stockholders’ Suits OF 355 Motor Vehicle 6 37] Truth in Lending Aci © 862 Black Lung (923) (1 485 Telephone Consumer
O 190 Other Contract Product Liability O 380 Other Personal O01 720 Labor/Management 0 863 DIWC/DIWW (405(e)) Protection Act
G 195 Contract Product Liability | 360 Other Personal. Property Damage Relations 864 SSID Tithe XVI G 490 Cable/Sat TV
] 196 Franchise Injury O 385 Property Damage CO 740 Railway Labor Act CF 865 RSI (405(g)) GF 856 Securities/Comunadities/
© 362 Personal Injury - Product Liability 0 751 Family and Med:eal Exchange
Medical Malpractice Leave Act EJ 890 Other Statutory Actions
228" REAL PROPERTY 22°0"[ 2 CIVIE RIGHTS 2] (PRISONER PETITIONS | 790 Other Labor Litigation SE RDERAL TAX SUITS =} 891 Agricultural Acts
G 216 Land Condemnation O€ 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement G 870 Taxes (US. Plamtifft CJ $94 Enviroumental Matters
O 226 Foreclosure G 441 Voting C1 463 Alien Detainee Income Security Act or Defendant) O 895 Freedon: of Information
( 230 Rent Lease & Ejectment 442 Employment O 310 Mations to Vacate O 871 IRS—Third Party Act
C) 249 Torts to Land 0) 443 Housing/ Sentence 26 USC 7609 Ci 896 Arbitration
(1 245 Tort Product Liability Accommadations CG 530 General O 899 Administrative Procedure
O) 290 Al Other Real Property CF 445 Amer, w/Disabilities - | 535 Death Penalty Ee EEE IMMIGRATION 2008 Act/Review or Appeal of
Empfoyment Other: O 462 Naturatization Application Agency Decision
G 446 Amer. w/Disabilities - | 540 Masdamus & Other $0) 465 Other Jazmigration {7 950 Constitutionality of
Gther O] $40 Civil Rights Actions State Statutes
OF 448 Education { $35 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

VY, ORIGIN (Place an °X" in One Box Oaly)

PLE Original
Proceeding

VI. CAUSE OF ACTION

(2 Removed from
State Court

 

Civil righ

O 3 Remanded fom
Appellate Court

C4 Reinstated or

Reopened
(specify)

O 5 Transferred from
Another District

Transfer

Cite the US. Civil Statute under which you are filing (Bo nor cite jurisdictional stututes untess diversity):

42 U.S.C. § 1983

Brief description of cause:
S$ Violahon.

O 6 Multidisteict
Litigation -

O 8 Multidistriet
Litigation -
Direct File

 

 

 

 

 

VIEL REQUESTED IN = 07 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint;
COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: Myes ONo
VII RELATED CASE(S)
If ANY (See instructions). FUDGE DOCKET NUMBER

DATE a SIGNATURE OF ATTORNEY OF RECORD

jeg fad / - ~
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
